Order denying motion for judgment on the pleadings reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In deciding the ease of Bob v. Hollingsworth (230 App. Div. 762), we sustained the order of the Special Term dismissing the complaint for the reason that the article complained of, taken in connection with all of the allegations of the complaint and the exhibits, which were made a part thereof, set forth statements that were true, and was not, therefore, a libelous article. We are of opinion that the complaint now before us is in all substantial and material respects the same as that in the Bob Case (supra). Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.